DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2022 has been entered.

Status of Claims
Claim(s) 2-7, 9-18, 21-23 is/are pending of which Claim(s) 21 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant cites Greener [0030-0033] as providing disclosure teaching away from modifying the device of Greener because the current modifications would “reduce the ability of the Greener to provide these contractile forces” (Remarks Pages 6-7).
	Examiner’s Response:
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to point out how the rejection of record is causing a reduction in these “critical” characteristics of Greener and just merely states that the current 103 rejection is harming the main function of Greener. As such, this argument is not found persuasive as it lacks any evidence. 
Furthermore, Applicant states that the “Caneppelle Declaration filed on or about January 28, 2021, and the data in the present application” supports this claim; however, as previously noted in the Non-Final Rejection mailed on 5/07/2021 the submitted Declaration has been found to not have any true evidence that the data therein is actually from the device of Greener and as such all that data is not able to overcome the obviousness rejection of Greener nor does it provide any insights between the Greener reference and the claimed invention. 
Also, Applicant’s arguments appear to be aimed towards stating that the current rejection of record is stating that Greener directly discloses the extensibility of the claims; however, this is inaccurate as the current rejection of record is a 103 rejection under routine optimization in order to reject the current claim language.
Applicant asserts that there is no motivation to modify Greener to have a greater extensibility as such an increase would reduce the wound dressing laminate to provide compressive forces (Remarks Page 7). This is also found unpersuasive as there is no evidence provided that such modification would cause such change in Greener, this is merely postulation with no evidence. Furthermore, as shown in Greener [0021] the device of Greener has a rate effective variable in the form of providing a 25-75% extensibility which under the current rejection of record under 103 find the current claim language obvious through routine optimization as there is clear motivation to discovering the optimum or workable ranges which involves only routine skill in the art.

Second Argument:
	Applicant asserts that Greener does not disclose the slits being “curvilinear sigmoidal pattern units” (Remarks Page 8).
	Examiner’s Response:
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant completely to point out why the current rejection of record does not provide for the “curvilinear sigmoidal units”. 
Applicant further points out that “the Office requires stretching the laminate material until the apertures formed from the slits equal 7 mm. This manipulation of the Greener laminate does not read on the invention of claim 21, and this argument must be withdrawn” (Remarks Page 7). Firstly, the Office does not “requires stretching the laminate material until the apertures formed from the slits equal 7 mm”; disclosure is provided from Greener that the width of the slit may be 7 mm and the length may be 15 mm in order to provide teaching that Greener would find obvious making the slit have a “length of the sigmoidal pattern unit is 2 times the width of the pattern” (as seen in the rejection below). Secondly, Applicant fails to point out why even so this “does not read on the invention of claim 21” and thus must be withdrawn.
Third Argument:
	Applicant asserts that combination of Greener and Ward fails to provide for the claim language of “a nonwoven polyester/non-stick HDPE net” “are contrary to the desired contractile profile of Greener” (Remarks Page 7-8).
	Examiner’s Response:
	Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant fails to point out why Ward is contrary to the “desired contractile profile of Greener”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 2-7, 9-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20100100022 A1) in view of Ward (US 5709651 A) with extrinsic evidence from Gabriel (“Chapter 1: History and Physical Chemistry of HDPE”; see previously attached PDF mailed 5/07/2021) (see previously attached pdf).
Regarding claim 21, Greener discloses an adhesive bandage (Figure 9, [0064] the dressing, synonymous with a bandage, may comprise adhesive to adhere to the wound site) comprising:
a dressing (See Abstract and Figure 9), comprising a layer of material ([0023], a lattice with a top and bottom surface of polyurethane foam), the layer comprising a plurality of material free regions (slits) ([0014], a lattice material is that with a plurality of slits) wherein the material free regions are in the form of sigmoidal pattern units (See Figure 9 wherein those sigmoidal shapes are slits [0087]), the sigmoid pattern units arranged in a regular array (See Figure 9 wherein the pattern units are arranged in a regular array pattern), wherein the sigmoidal pattern units have a length l and a width w (See Annotated Figure 9, wherein the length l is indicated and the pattern units therein also implicitly have a width w formed by the width of the cut of the aperture),
wherein, upon application of the adhesive bandage to a user’s skin, the dressing is capable of stretching with the skin to minimize detachment of the dressing therefrom (see [0064, 0046], wherein the dressing/bandage may be adhered to the wound site with adhesive, such that the stretchable material of the lattice is capable of stretching along with the skin, thus will inherently minimize detachment of the dressing via this adhesive).
Greener does not explicitly disclose the sigmoidal patterns (Seen in Figure 9) having dimensions and oriented and arranged in a regular array such that the layer of material has a Stretchability Testxy extension in at least one of the 45 degree diagonal directions of at least 425% more than the same layer of material without material free regions when applying a force of from 0.1 kgf along such 45 degree diagonal direction of the layer of material.
However, Greener also discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the 45° diagonal directions of the material since as shown in figure 1, the material is capable of stretching in longitudinal and lateral directions aligned perpendicularly to one another (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1) and thus is also interpreted as being capable of extension at the 45 degree angle located between the longitudinal and lateral directions because this is the bias of the material between the crosswise and lengthwise grain where a fabric that is extensible in both the crosswise and lengthwise dimensions is expected to have the greatest give. 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the 45° diagonal directions at least 425% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material of at least 425% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art by routine optimization (See MPEP § 2144.05) and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from  0.1 kgf along such 45° diagonal direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “Stretchability Testxy extension” which involves finding the extension by “applying a force of from  0.1 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility/extension feature of the claimed material with and without slits. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.1 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves finding the extension value by “applying a force of from  0.1 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.1 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Greener is silent on the Figure 9 embodiment having sigmoidal pattern units that are curvilinear.
However, Greener does disclose that the slits may be formed via straight cuts or curved cuts (see [0017]), thus Greener teaches that straight cut slits or curved cut slits (curvilinear) are predictable equivalents.
Therefore it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s layer material of sigmoidal patterns such that the pattern units are curvilinear as Greener teaches that the slits being curved instead of straight cut are known predictable equivalents (see Greener [0017]) and it would have been further obvious as “Changes in Shape” are obvious absent significant evidence that the particular configuration (in this case straight cut pattern) is significant. See MPEP 2144.04(IV)(B).
Also even further it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Greener’s layer material of sigmoidal patterns such that is curvilinear, as it is an obvious matter of choice, which provides no unusual, unobvious, or unexpected results and is therefore deemed to fall within the purview of ordinary engineering technique absent a showing of unexpected results.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed pressure or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Greener does not, however, explicitly disclose that the length of the curvilinear sigmoidal pattern unit is from  1 to  6 times the width w of the curvilinear sigmoidal pattern unit. 
Greener does, however, teach various different shapes for the slits, all of which are formed using cutters having a blade that is 15mm in length (“Examples” 1-7 pages 4-6 of the description of Greener) and, specifically teaches forming slits having an “I” shape as shown in Figure 8 wherein the cutters used for forming the slits are shown in Figures 6-7 and have a blade that is 15mm in length bridging two shorter edges of 7mm in length (see [0105]). During expansion of the slits when a force is applied to the material, the width of the slits is capable of expanding to the size of the upper/lower shorter edges of the pattern as shown in Figure 8 where the center of the “I” shaped slit expands to have a width that is approximately the same size as the length of the upper and lower shorter edges of the slit – i.e. 7mm. This configuration and behavior is consistent with Greener’s teaching that the slits are capable of expanding to form apertures on extension to achieve increased visibility of a wound and increased extensibility of the material without significant material waste (see [0010]). Expecting this same behavior for the pattern shown in Figure 9 (since it is the same material and thus should expand in the same way) the width of the s-shaped slits are expected to expand to be approximately equal to 7mm, which is half the size of the length of 15mm. Thus, the slits in fig 9 are interpreted as being capable of having a length that is “2 times” the width. 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Greener so that the length of the sigmoidal pattern unit is 2 times the width of the pattern as taught by Greener (which is within the claimed range of being  1 to  6 times the width) in order to provide a configuration where the slits are capable of expanding to form apertures on extension to achieve increased visibility of a wound and increased extensibility of the material without significant material waste as taught by Greener (Greener [0010]) and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Greener further teaches the layer of material forming a laminate and using polyester and polyethylene net materials because Greener teaches that a retaining means can be attached to the lattice (para [0026]; attaching a retaining means to the lattice is interpreted as forming a laminate structure) wherein the retaining means can be a material such as polyester, polyethylene and polypropylene which can be a perforated or extruded net (para [0077]). 
Greener does not, however, explicitly disclose a nonwoven layer comprising polyester fibers and a nonstick, high density polyethylene net.
However, Ward teaches a wound dressing device formed from non-woven fabric such as spun-bonded polyester fabric and low or high density polyethylene or polypropylene (col 4 lines 20-28). 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Greener by substituting the laminate formed of polyester and polyethylene net as discussed from Greener above for the non-woven polyester and high density polyethylene materials that are taught as being acceptable for use in a wound dressing product in Ward since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Furthermore, although Ward does not explicitly teach that the high density polyethylene is a “nonstick” material, Gabriel teaches that HDPE materials have non-stick surfaces (page 15/18, paragraph 4, line 4) which thereby indicates that such a property is an inherent material characteristic of HDPE. Thus, the HDPE material of Ward is interpreted as being a “nonstick” high density polyethylene material and therefore meets the claim. 
Greener in view of Ward further discloses a backing layer ([0042, 0043 0089, 0093, 0097, 0100] an adhesive polyurethane film is adhered to the “layer of material”, wherein this can be called a “backing layer” as it is a film is a layer and it is applied to one of the back sides of the “layer of material” herein) comprising an elastomeric film (polyurethane film is inherently an elastomeric film) having an adhesive disposed on a major surface thereof ([0089, 0093, 0097, 0100] the polyurethane film has an adhesive therein on a major surface) and being adhered to the nonwoven layer of the laminate ([0042, 0043 0089, 0093, 0097, 0100] the polyurethane film is adhered to the lattice/”layer of material” therein thus as combined with ward being adhered to the nonwoven layer of the lattice as combined).
Regarding claim 2, Greener in view of Ward discloses the invention of claim 21 above.
Greener further discloses the material free regions are cuts or slits in the layer of material ([0014], the lattice of Figure 9 is a material with slits).
Regarding claim 3, Greener in view of Ward discloses the invention of claim 21 above.
Greener further discloses wherein the curvilinear sigmoidal pattern units are non-intersecting and arranged adjacent to one another to form one or more linear rows (See Figure 9 where the sigmoidal slits are arranged as being non-intersecting and arranged adjacent to form linear rows).
Regarding claim 4, Greener in view of Ward discloses the invention of claim 3 above.
Greener further discloses wherein the linear rows are parallel to each other (See Figure 9 where the rows of sigmoidal slits are parallel to each other).
Regarding claim 5, Greener in view of Ward discloses the invention of claim 21 above.
Greener further discloses each curvilinear sigmoidal pattern unit has a top and further wherein the bottom of any curvilinear sigmoidal pattern unit in a row is aligned with the top and bottom of the other curvilinear sigmoidal pattern units in that row (See Annotated Figure 9 for the marked tops and bottoms of each of the rows, horizontal and vertical, wherein the tops and bottoms of each are all aligned).


    PNG
    media_image1.png
    688
    1047
    media_image1.png
    Greyscale

Regarding claim 6, Greener in view of Ward discloses the invention of claim 21 above.
Greener further discloses wherein the length l of at least one curvilinear sigmoidal pattern unit is oriented perpendicular to the length l of an adjacent curvilinear sigmoidal pattern unit (See Annotated Figure 9 wherein the lengths of the sigmoidal units are perpendicular to the adjacent unit).
Regarding claim 7, Greener in view of Ward discloses the invention of claim 6 above.
Greener further discloses wherein the lengths l of each curvilinear sigmoidal pattern unit in a row is oriented perpendicular to the length l of its adjacent curvilinear sigmoidal pattern unit in the row (See Annotated Figure 9 wherein each and every sigmoidal unit is adjacent to another perpendicular unit).
Regarding claim 9, Greener in view of Ward discloses the invention of claim 6 above.
Greener does not explicitly disclose wherein the surface density of curvilinear sigmoidal pattern units per square inch of the surface of the layer of material is from  10 pattern units/in2 to  14 pattern units/in2 of the surface of the layer of material.
However, it would have been obvious to add more or less of the sigmoidal units shown within Figure 9 to add or lessen the preferred extensibility of the lattice material. This is because by increasing the density of slits then there will be less material thus allowing more stretch, or by decreasing the amount of slits there would be more material within that area making the lattice less extendable (Greener [0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the surface density of curvilinear sigmoidal pattern units (slits shown in Figure 9) per square inch of the surface of the layer of material (lattice of polyurethane [0023]) to be from  10 pattern units/in2 to  14 pattern units/in2 of the surface of the layer of material to reach preferred extensibility characteristics as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP § 2144.05.
Regarding claim 10, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the 45 deg diagonal directions at least  1125% more than the same layer of material without material free regions when applying a force of from  0.2 kgf along such 45 degree diagonal direction of the layer of material.
However as discussed in claim 21 above and to reiterate herein, Greener discloses that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material at least  1125% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extension of the material is a Stretchability Testxy extension which is measured by “applying a force of from  0.2 kgf along such 45° diagonal direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “Stretchability Testxy extension” which involves finding the extension by “applying a force of from  0.2 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.2 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from  0.2 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.2 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 11, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) a Stretchability Testxy extension in at least one of the 45 deg diagonal directions at least  1725% more than the same layer of material without material free regions when applying a force of from  0.3 kgf along such 45 deg diagonal direction of the layer of material.
However as discussed in claim 21 above and to reiterate herein, Greener discloses that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material at least  1725% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from  0.3 kgf along such 45° diagonal direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “Stretchability Testxy extension” which involves “applying a force of from  0.3 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.3 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy” which involves “applying a force of from  0.3 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.3 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 12, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the 45 deg diagonal directions at least  1650% more than the same layer of material without material free regions when applying a force of from  0.4 kgf along such 45 deg diagonal direction of the layer of material.
However as discussed in claim 21 above and to reiterate herein, Greener discloses that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the 45° diagonal directions of the layer of material at least  1650% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from  0.4 kgf along such 45° diagonal direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy” which involves “applying a force of from  0.4 kgf along such 45° diagonal direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.4 kgf along such 45° diagonal direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy ” which involves “applying a force of from  0.4 kgf along such 45° diagonal direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.4 kgf along a 45° diagonal direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 13, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the longitudinal or transverse directions at least  100% more than the same layer of material without material free regions when applying a force of from  0.1 kgf along such longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the longitudinal or transverse directions at least  100% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the longitudinal or transverse directions at least  100% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from  0.1 kgf along such longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy extension” which involves “applying a force of from  0.1 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.1 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from  0.1 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.1 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 14, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the longitudinal or transverse directions at least  150% more than the same layer of material without material free regions when applying a force of from  0.2 kgf along such longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the longitudinal or transverse directions at least  150% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the longitudinal or transverse directions at least  150% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from  0.2 kgf along such longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy extension” which involves “applying a force of from  0.2 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.2 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from  0.2 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.2 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 15, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in at least one of the longitudinal or transverse directions of at least 425% more than the same layer of material without material free regions when applying a force of from  0.3 kgf along such longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
Greener does not, however, explicitly disclose that the layer of material has an extension in at least one of the longitudinal or transverse directions of at least 425% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension in at least one of the longitudinal or transverse directions of at least 425% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a Stretchability Testxy extension and is measured “when applying a force of from  0.3 kgf along such longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy extension” which involves “applying a force of from  0.3 kgf along such longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.3 kgf along such longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from  0.3 kgf along such longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.3 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 16, Greener in view of Ward discloses the invention of claim 13 above.
Greener discloses that the layer of material has an extension in the other longitudinal or transverse direction at least  75% more than an identical layer of material without material free regions because Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]; disclosed range of 25-75% includes the value of  75%) and the material of Greener is interpreted as being capable of extension in at least one of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
Greener does not, however, explicitly disclose that the extensibility of the material is measured by “the Stretchability Testxy extension” which is measured “when applying a force of from  0.1 kgf along such other longitudinal or transverse direction of the layer of material”. 
However, it is the Examiner’s position that the recitation of “the Stretchability Testxy” which involves “applying a force of from  0.1 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testxy”  which involves “applying a force of from  0.1 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). 
Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from  0.1 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.1 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 17, Greener in view of Ward discloses the invention of claim 14 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testxy extension in the other longitudinal or transverse direction at least  150% more than the same layer of material without material free regions when applying a force of from  0.2 kgf along such other longitudinal or transverse direction of the layer of material.
However, Greener discloses that providing the slits in the material results in a lattice that can be extended 25-75% more than the original material (i.e. without slits) (para [0021]). Additionally, the material of Greener is interpreted as being capable of extension in each of the longitudinal or transverse directions since these options are illustrated in figure 1 (longitudinal extension is illustrated in the drawing on the right side of fig 1 and transverse extension is illustrated in the drawing on the left side of fig 1). 
Greener does not, however, explicitly disclose that the layer of material has an extension in the other longitudinal or transverse direction at least  150% more than an identical layer of material without material free regions. 
Greener does, however, disclose that the expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material extends in the other of the longitudinal or transverse directions at least  150% more than an identical layer of material without material free regions because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and increasing the extensibility of the material achieves both increased visibility of a wound and will allow the slits to form a circular hole without mechanically weakening the material (Greener para [0010]).
Greener also does not explicitly disclose that the extensibility of the material is a “the Stretchability Testxy extension” which is measured “when applying a force of from  0.2 kgf along such other longitudinal or transverse direction of the layer of material”. However, it is the Examiner’s position that the recitation of “the Stretchability Testxy” which involves “applying a force of from  0.2 kgf along such other longitudinal or transverse direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, the "Stretchability Testxy" which involves “applying a force of from  0.2 kgf along such other longitudinal or transverse direction of the layer of material” is a procedure outlined in ASTM D882 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testxy extension” which involves “applying a force of from  0.2 kgf along such other longitudinal or transverse direction of the layer of material” is that standard test methods (such as ASTM D882) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D882 which involves applying a force of from  0.2 kgf along a longitudinal or transverse direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 18, Greener in view of Ward discloses the invention of claim 21 above.
Greener does not explicitly disclose wherein the layer of material (lattice of polyurethane [0023]) has a Stretchability Testz extension of at least 1mm to 8mm away from the xy-plane of the layer of material when applying a force of  0.5 kgf along the z direction of the layer of material.
Greener does, however, disclose that the material of the lattice is extensible (para [0021) and also recognizes the use of 3-dimensional materials for forming the lattice material which need to have slits cut into the material not just in x and y planes but, also, in the z plane of the material (para [0015]). Greener also discloses that expansion of the slits to form apertures on extension of the material achieves both increased visibility of a wound and increased extensibility of the material so that the slits can form a circular hole without mechanically weakening the material (para [0010]). Additionally, Greener discloses that extension is defined based on the change in open volume or area of the apertures and that the lattice is extended to maximize the open volume or area of the apertures which may not necessarily be related to the maximum geometric extension (para [0025]). The volume of the apertures is interpreted to incorporate dimensions in the x, y and z dimensions. Thus, this disclosure in Greener is interpreted as teaching that the lattice is capable of extension not only in x and y dimensions but, also, in the z direction in order to maximize the open volume or area of the apertures. 
Although Greener is silent as to specific amounts by which the lattice extends in the z dimension, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Greener so that the layer of material has an extension of at least 1 mm to 8mm away from the xy-plane of the layer of material in order to maximize the open volume or area of the apertures and because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Greener also does not explicitly disclose that the extensibility of the material a “Stretchability Testz extension” which is measured “when applying a force of  0.5 kgf along the z direction of the layer of material”.
However, it is the Examiner’s position that the recitation of “the Stretchability Testz extension” which involves “applying a force of from  0.5 kgf along the z direction of the layer of material” is not a positively recited element of the claimed dressing but, instead, is merely a description of a process that was used by Applicant to measure the extensibility feature of the claimed material. As described in Applicant’s specification, “the Stretchability Testz” which involves “applying a force of from  0.5 kgf along the z direction of the layer of material” is a procedure outlined in ASTM D3787 (pages 17-22 of Applicant’s specification). Under MPEP 2111.01, it is improper to import claim limitations from the specification, however, “[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation’.” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Therefore, interpreting this limitation in light of the specification, the broadest reasonable interpretation of the claimed “Stretchability Testz extension” which involves “applying a force of from  0.5 kgf along the z direction of the layer of material” is that standard test methods (such as ASTM D3787) are used to determine the recited extensibility value of the claimed material. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the extension of the lattice material of Greener using a standard test method such as ASTM D3787 which involves applying a force of from  0.5 kgf along the z direction of the layer of material since ASTM test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Regarding claim 22, Greener in view of Ward discloses the invention of claim 21 above.
Greener discloses wherein the backing layer comprises a polyurethane film ([0042, 0043 0089, 0093, 0097, 0100] an adhesive polyurethane film is adhered to the “layer of material”, wherein this can be called a “backing layer” as it is a film is a layer and it is applied to one of the back sides of the “layer of material” herein).

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 20100100022 A1) in view of Ward (US 5709651 A) in view of Llinas (US 20120247487 A1).
Regarding claim 23, Greener in view of Ward discloses the invention of claim 21 above.
Greener in view of Ward does not disclose wherein the backing layer further comprises a woven fabric.
However, Greener does disclose that the backing layer (adhesive polyurethane film) may further comprise a siliconized release paper (Greener [0100]).
Further, Llinas teaches an analogous release paper wherein it is known in the art that paper and woven fabric are known in the art alternatives (see [0056]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the siliconized release paper of Greener to be a woven fabric as taught by Llinas as these are known in the art alternatives that one of ordinary skill would consider to use, thus the backing layer of Greener further comprises a woven fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/11/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786